Appeal from an order of the Family Court, Monroe County (Joan S. Kohout, J.), entered April 23, 2003. The order denied petitioner’s objections to an order of a Hearing Examiner dismissing the petition for a downward modification of petitioner’s child support obligation.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
*899Memorandum: Petitioner appeals from an order of Family-Court denying his objections to a Hearing Examiner’s order that dismissed his petition for a downward modification of his child support obligation. We affirm the order inasmuch as the record on appeal is insufficient to enable this Court to determine whether petitioner established a significant change of circumstances and reduced income to entitle him to a downward modification of his child support obligation. “Petitioner therefore has failed to present ‘a sufficient record to allow appellate review of this issue’ ” (People ex rel. Person v Beilein, 306 AD2d 864, 865, [2003], quoting People v Barney, 99 NY2d 367, 374 [2003]; see also Yoonessi v State of New York, 289 AD2d 998, 1000 [2001], lv denied 98 NY2d 609 [2002], cert denied 537 US 1047 [2002]; Usyk v Track Side Blazers, 182 AD2d 1125 [1992]). Present—Pigott, Jr., P.J., Pine, Scudder, Gorski and Lawton, JJ.